Title: To John Adams from William Lee, 31 January 1781
From: Lee, William
To: Adams, John



Bruxelles 31 Jany. 1781
Dear Sir

I had the Honor of writing to you the 28th. but omitted answering your Quere about the Southern States determining to embody Ne­  groes as an Army. I never heard of such an Idea but in the letter forged, as from Genl. Clinton, nor do I immagine such a one will ever be entertain’d seriously in those States, for exclusive of many reasons against it that appear unanswerable, those who know the nature and talents of those people, know well that all the art of Man can never make them even tolerable Soldiers.
It is said that France has lately engaged to guarantie all the Dutch Possessions; if so, as a Quid pro Quo, surely it has been insisted on by France that the States General shall immediately acknowlege the Independence of America: if this has been omitted it will not be a subject of much pleasure to me. We have here the London papers to the 26th. by which it appears that on the 25. public dispatches had been received from N. York to Decr. 20, but not a syllable good or bad had transpir’d that I see, tho’ former ministerial papers say, an advice from N. Y. the 20 Nov. that all the Grenadeirs, and light Infantry of the British Army were immediately to embark to the number of 5 or 6000 Men for So. Carolina and we see that the reinforcements from England for N. York are already embark’d at Portsmouth to sail with Darby and all the Ships of Force they can muster, which will not exceed 20 or 25 Ships of the Line at the utmost, as a Convoy; The East India Ships and the expedition under Govr. Johnstone and Genl. Meadows and supplies for the W. Indias go at the same time; when Darby has seen this valuable Convoy, perhaps the most valuable and important that has sail’d from England during the War, to a certain distance, he is either to attempt the releif of Giberalter or to convoy back the 11 East Indiamen lately arriv’d safe in Ireland, to the value of above 3 Millions sterling, while the French and Spanish Fleets, each of them singly superior to anything England can put to Sea in Europe, are Snug in Cadiz and Brest.
The Dutch War hardly created a Debate in the Ho. of Comns. where the address to the King, promising support &c., as usual, was carried without even a division. There was some debate in the Ho. of Lords, but the address passed there by a greater majority than on many other occasions lately and from the general complexion of their minds, I am apt to beleive they have determin’d already to attack unawares, the Russian Swedish and Danish Ships, as they have done those of Holland, if they find that those 3 Powers, mean to take any part with the Dutch. Nothing but sound beating will recover these Madmen from their Frenzy.

Adieu



P.S. I have lately observ’d that they have imprison’d in England some Captains and Sailors taken with American Commissions as Pirates and have order’d them to be tryed as such.

